DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 7 November 2022.
Claims 1-4, 6-8, 19-35 are presented for examination.
Claims 1, 3, 6-8, 20, 22, 24, 25, 28, 30, 32 and 33 are added.
Claims 5, 9-18 were cancelled.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 12 December 2012. Priority date of 12 December 2012 is given.
Response to Argument
Applicant’s arguments filed in the amendment filed on 7 November 2022, have been fully considered but they are not deemed persuasive:
Applicant argued that “For at least the reasons discussed in the interview, Applicant believes that the amendments to independent claims 1, 20 and 28 obviate the rejections of record. Accordingly, in view of, at least, the foregoing amendments and the discussion in the interview, the independent claims are believed to be patentable over Feng, and combinations thereof. Further, based at least on their dependence from the independent claims, the dependent claims are also allowable over Feng, and combinations thereof. Accordingly, Applicant respectfully requests that the rejections of the claims be withdrawn and that the claims be allowed.”
Examiner respectfully disagrees.
As replied in the interview, examiner respectfully disagreed and replied, 
The claim recites “comprising” where the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Therefore, “a first compositional query” is merely referring to “a compositional query” that is first recited in the claim. Additional, unrecited elements or method steps such as other query or “compositional query” may be received before the recited “a first compositional query.”
It does not exclude any query that is entered right before “a first compositional query.” For example, it does not preclude any unrecited element narrowing “a first compositional query” by reciting “a first compositional query is the combination of a first user inputted query and a second user inputted query,” “a first compositional query is a query after user inputted a query,” or “a first compositional query is referring to a second query of a series of user inputted queries.” 
Especially, the claim limitation merely recites “receiving a first compositional query from a user, the first compositional query including a first entity reference, a second entity reference and a distance indication.”
The claim limitation only discloses following elements, 
a) “a first compositional query” is received from “a user” (Note: It merely recites [a query system] is receiving “a first compositional query” from “a user.” Therefore, it includes multiple forms of generating such “a first compositional query.” For example, “a first compositional query” is completely manually typed by the user, or it is partially populated by the system, where user only needs to click “search” button, and then sends “the first compositional query” to the system to meet the limitation “receiving a first compositional query from a user”)
b) “the first compositional query including three elements, the first element is “a first entity reference,” the second element is “a second entity reference,” and the third element is “a distance indication.”
Nowhere in the claim limitation explicitly discloses what “a first entity reference” and “a second entity reference” are referring to, or whether waypoints, POIs or routes are excluded from the limitation.
For completeness, the second half of the limitation “determining” is referring a function (determination and searching) of the query system, not the context or structure of “the first compositional query.”
Both Feng and Tu disclose recites compositional query (e.g. first compositional query) from a user.
Feng: paragraph [0135], “…FIG. 9a…the example of the natural language query request " " (please tell me if there is something to eat near Tsinghua) input by the user. When the natural language query analyzing means 401 receives the query request via the user interface…” paragraph [0076], “For example, "GISNear (Innovation Plaza, Bank, 500)" is to find the banks located less than 500 meters from Innovation Plaza.” paragraph [0131], “2) QueryNear(X, Y): There may be many optional entities near X, so we only provide the value of function GISNear(X,Y,500).” which clearly discloses “receiving a first compositional query from a user” and includes three elements, “a first entity reference” (the first element) is “something to eat,” “a second entity reference” (the second element) is “Tsinghua,” and “a distance indication” (the third element) is “near” or “…located less than 500 meters from…”
In addition, Tu, paragraphs [0061]-[0062], “…the user wants to search a gas station in this case, he selects the POI type "Gas Stations" from the list. Then, the navigation system displays a "Select Initial Search Range" screen 67 such as shown in FIG. 6D…typically includes several ranges of distance such as "within 2 miles", "2-5 miles… This list is used to specify an initial search range for searching POIs by the navigation system…the navigation system starts searching the POIs along the route for each distance range immediately after selecting the POI category.” And 6A-6H discloses “receiving a first compositional query from a user” (see Tu, Fig. 6B-6E, paragraph [0061], “Since the user wants to search a gas station in this case, he selects the POI type "Gas Stations" from the list…”), where  “a first compositional query” includes three elements, “a first entity reference” (the first element) is “the POIs,” “a second entity reference” (the second element) is “the route,” and “a distance indication” (the third element) is “along the route” or “…several ranges of distance such as "within 2 miles", "2-5 miles…”)
Therefore, examiner suggests applicant to further clarify the claim limitation to either 
a) clearly recite that “a compositional query” is the only initial query entered by the user, where all the following steps are performed based on the compositional query, or
b) change the transitional term “comprising” to “consisting of” which excludes any element, step, or ingredient not specified in the claim.
	For the above reasons, the combination of the references at least teaches the newly added claim limitations, therefore, the rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-8 and 19-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feng et al. (U.S. Pub. No.:  20080010259, hereinafter Feng), in view of Tu (U.S. Pub. No.: US 20040260465), and further in view of Bangalore et al. (U.S. Pub. No.:  20040122674, hereinafter Bangalore).
For claim 1, Feng discloses a method implemented by one or more processors, the method comprising: 
receiving a first compositional query from a user, the first compositional query including a first entity reference, a second entity reference and a distance indication, determining a first entity type corresponding with the first entity reference, a second entity type corresponding with the second entity reference, and a distance criterion corresponding with the distance indication (Feng: paragraph [0135], “…FIG. 9a…the example of the natural language query request " " (please tell me if there is something to eat near Tsinghua) input by the user. When the natural language query analyzing means 401 receives the query request via the user interface, the parsing unit 41 parses the query request by the access unit accessing the location ontology base 21 and the location query language base: (request word) (unrecognized word) ) (adverb expressing near a place) () (verb expressing having something) (interrogative word related to "what") (category) (auxiliary word). Then, the fuzzy processing unit 42 performs adding of words or deleting of words process according to the query request being parsed. The request word "" (means please tell me) and the auxiliary word "" are deleted, and the word "" (university) is supplemented to the word "" (Tsinghua) to form the word "" (Tsinghua University) by the access unit accessing the entity table of the location ontology base, therefore, the query request is changed to "(entity) ) () (category)". The indirection processing unit 43 performs indirect analysis on the above result, and searches the category table in the location ontology base 21 by means of the access unit. Therefore, the synonymous word of the word "(means something to eat)" is "(restaurant)". Therefore, the query request " (entity) () ) (category)") is output to the language matching unit 44. The language matching unit 44 matches the query request of the user with the location query language base 22, so as to find the matched syntax "<NearNeighborQuery>=<CommonQuery2(<#>=[<! >])>", where <CommonQuery2>=[<?C1(geo-entity)>] <#>[<C2(geo-category|geo-entity)>][>!|!>] [<!!>], and generates the query action QueryNear (, ) (QueryNear(Tsinghua University, Restaurant))…,” paragraph [0076], “For example, "GISNear (Innovation Plaza, Bank, 500)" is to find the banks located less than 500 meters from Innovation Plaza.” paragraph [0131], “2) QueryNear(X, Y): There may be many optional entities near X, so we only provide the value of function GISNear(X,Y,500).”
WHERE “a compositional query” is broadly interpreted as “natural language query request” (e.g. “(please tell me if there is something to eat near Tsinghua) input by the user”)
WHERE “a first entity type” is broadly interpreted as “C1(geo-entity)” which indicates entity of location (e.g. “(Tsinghua University) by the access unit accessing the entity table of the location ontology base, therefore, the query request is changed to "(entity) ) () (category)"”)
WHERE “a second entity type” is broadly interpreted as “something to eat)" is "(restaurant)"” which indicates second entity type is business “restaurant” (e.g. “C2(geo-category|geo-entity)”)
WHERE “a distance criterion” is broadly interpreted as “near” (e.g. “(please tell me if there is something to eat near Tsinghua) input by the user” and “QueryNear(Tsinghua University, Restaurant)”));
identifying, from a data graph based on the first compositional query, a plurality of first candidate entity reference of the first entity type (Feng: paragraph [0135], “…FIG. 9a…The indirection processing unit 43 performs indirect analysis on the above result, and searches the category table in the location ontology base 21 by means of the access unit. Therefore, the synonymous word of the word "(means something to eat)" is "(restaurant)". Therefore, the query request " (entity) () ) (category)") is output to the language matching unit 44. The language matching unit 44 matches the query request of the user with the location query language base 22, so as to find the matched syntax "<NearNeighborQuery>=<CommonQuery2(<#>=[<! >])>", where <CommonQuery2>=[<?C1(geo-entity)>] <#>[<C2(geo-category|geo-entity)>][>!|!>] [<!!>], and generates the query action QueryNear (, ) (QueryNear(Tsinghua University, Restaurant)). The DB searching unit 46 receives the query action and searches the information associated with the query action in the location database directly or indirectly based on the query action. For example, the query result is ", , (Liudaokou Guolin Restaurant, Wudaokou Bishengke Pizza Restaurant and Wudaokou KFC fast food Restaurant)". The answer fusing and generating unit 47 fuses the search result, therefore, the answer " , (Wudaokou Bishengke Pizza Restaurant and KFC fast food Restaurant, and Liudaokou Guolin Restaurant)" is generated. The generated answer is sent to the mobile terminal of the user for display through the user interface 1. FIG. 11a shows an example illustrating the natural language based location query system performs a query. …,”
WHERE “the data graph” is broadly interpreted as “location ontology base”
WHERE “the first entity type” is broadly interpreted as “searches the category table in the location ontology base 21 by means of the access unit. Therefore, the synonymous word of the word "(means something to eat)" is "(restaurant)".” (e.g. “restaurant” entity type)
WHERE “a plurality of second candidate entity references of the second entity type” is broadly interpreted as “Wudaokou Bishengke Pizza Restaurant and KFC fast food Restaurant, and Liudaokou Guolin Restaurant”); 
identifying, from the data graph based on the first compositional query, second candidate entity references of the second entity type (Feng: paragraph [0052], “FIG. 5b shows an example of a category table and an entity table in the location ontology base according to this invention” paragraph [0135], “…FIG. 9a…the example of the natural language query request " " (please tell me if there is something to eat near Tsinghua) input by the user. When the natural language query analyzing means 401 receives the query request via the user interface, the parsing unit 41 parses the query request by the access unit accessing the location ontology base 21 and the location query language base: (request word) (unrecognized word) ) (adverb expressing near a place) () (verb expressing having something) (interrogative word related to "what") (category) (auxiliary word). Then, the fuzzy processing unit 42 performs adding of words or deleting of words process according to the query request being parsed. The request word "" (means please tell me) and the auxiliary word "" are deleted, and the word "" (university) is supplemented to the word "" (Tsinghua) to form the word "" (Tsinghua University) by the access unit accessing the entity table of the location ontology base, therefore, the query request is changed to "(entity) ) () (category)"…”
WHERE “a data graph” is broadly interpreted as “location ontology base” and “accessing the entity table of the location ontology base”  
WHERE “the second entity type” is broadly interpreted as “University” (e.g. “category”)
WHERE “a plurality of second candidate entity references of the second entity type” is broadly interpreted as “Tsinghua” and “Tsinghua University”); 
determining, from the data graph based on the first compositional query, respective attribute values corresponding to a distance relationship for each of the plurality of first candidate entity references and each of the plurality of second candidate entity references (Feng: paragraph [0073], “The location database 3 includes detail data of all geographical entities in location services and it stores the spatial information and general information of the location services. The spatial information includes the location tags of all entities in a map. A point is described using a longitude and latitude.” paragraph [0076], “For example, "GISNear (Innovation Plaza, Bank, 500)" is to find the banks located less than 500 meters from Innovation Plaza.” paragraph [0131], “2) QueryNear(X, Y): There may be many optional entities near X, so we only provide the value of function GISNear(X,Y,500).”
paragraph [0135], “…FIG. 9a…The language matching unit 44 matches the query request of the user with the location query language base 22, so as to find the matched syntax "<NearNeighborQuery>=<CommonQuery2(<#>=[<! >])>", where <CommonQuery2>=[<?C1(geo-entity)>] <#>[<C2(geo-category|geo-entity)>][>!|!>] [<!!>], and generates the query action QueryNear (, ) (QueryNear(Tsinghua University, Restaurant)). The DB searching unit 46 receives the query action and searches the information associated with the query action in the location database directly or indirectly based on the query action. For example, the query result is ", , (Liudaokou Guolin Restaurant, Wudaokou Bishengke Pizza Restaurant and Wudaokou KFC fast food Restaurant)". The answer fusing and generating unit 47 fuses the search result, therefore, the answer " , (Wudaokou Bishengke Pizza Restaurant and KFC fast food Restaurant, and Liudaokou Guolin Restaurant)" is generated. The generated answer is sent to the mobile terminal of the user for display through the user interface 1. FIG. 11a shows an example illustrating the natural language based location query system performs a query. …,”
WHERE “attribute values corresponding to a distance relationship” is broadly interpreted as “a longitude and latitude” of entities that is used in “value of function GISNear(X,Y,500)” (e.g. “find the banks located less than 500 meters from Innovation Plaza,” where “500” is 500 meter)
WHERE “a distance relationship for each of the plurality of first candidate entity references and each of the plurality of second candidate entity references” is broadly interpreted as “QueryNear(X, Y): There may be many optional entities near X, so we only provide the value of function GISNear(X,Y,500).” E.g. “X” is the first candidate entity reference, and “Y” is second candidate entity references, or “find the banks located less than 500 meters from Innovation Plaza”); 
comparing the respective attribute values corresponding to the distance relationship for each of the plurality of first candidate entity references and each of the plurality of second candidate entity references to the distance criterion (Feng: paragraph [0073], “The location database 3 includes detail data of all geographical entities in location services and it stores the spatial information and general information of the location services…all entities in a map. A point is described using a longitude and latitude.” paragraph [0076], “For example, "GISNear (Innovation Plaza, Bank, 500)" is to find the banks located less than 500 meters from Innovation Plaza.” paragraph [0131], “2) QueryNear(X, Y): There may be many optional entities near X, so we only provide the value of function GISNear(X,Y,500).”
paragraph [0135], “…FIG. 9a…The language matching unit 44 matches the query request of the user with the location query language base 22, so as to find the matched syntax "<NearNeighborQuery>=<CommonQuery2(<#>=[<! >])>", where <CommonQuery2>=[<?C1(geo-entity)>] <#>[<C2(geo-category|geo-entity)>][>!|!>] [<!!>], and generates the query action QueryNear (, ) (QueryNear(Tsinghua University, Restaurant)). The DB searching unit 46 receives the query action and searches the information associated with the query action in the location database directly or indirectly based on the query action. For example, the query result is ", , (Liudaokou Guolin Restaurant, Wudaokou Bishengke Pizza Restaurant and Wudaokou KFC fast food Restaurant)". The answer fusing and generating unit 47 fuses the search result, therefore, the answer " , (Wudaokou Bishengke Pizza Restaurant and KFC fast food Restaurant, and Liudaokou Guolin Restaurant)" is generated. The generated answer is sent to the mobile terminal of the user for display through the user interface 1. FIG. 11a shows an example illustrating the natural language based location query system performs a query…,”
WHERE “comparing the respective attribute values corresponding to the distance relationship for each of the plurality of first candidate entity references and each of the plurality of second candidate entity references to the distance criterion” is broadly interpreted as “value of function GISNear(X,Y,500)” (e.g. “find the banks located less than 500 meters from Innovation Plaza,” where “500” is 500 meter. E.g. “X” is “the first candidate entity reference,” and “Y” is “the second candidate entity references,” or “find the banks located less than 500 meters from Innovation Plaza”); 
determining, based on the comparing, two or more first resultant entity reference, of the first entity type, and second resultant entity references, of the second entity type (Feng: paragraph [0135], “…FIG. 9a…For example, the query result is ", , (Liudaokou Guolin Restaurant, Wudaokou Bishengke Pizza Restaurant and Wudaokou KFC fast food Restaurant)". The answer fusing and generating unit 47 fuses the search result, therefore, the answer " , (Wudaokou Bishengke Pizza Restaurant and KFC fast food Restaurant, and Liudaokou Guolin Restaurant)" is generated. The generated answer is sent to the mobile terminal of the user for display through the user interface 1. FIG. 11a shows an example illustrating the natural language based location query system performs a query…”); and 
causing to be displayed, responsive to receiving the first compositional query, at least two of the first resultant entity references (Feng: paragraph [0135], “…FIG. 9a…For example, the query result is ", , (Liudaokou Guolin Restaurant, Wudaokou Bishengke Pizza Restaurant and Wudaokou KFC fast food Restaurant)". The answer fusing and generating unit 47 fuses the search result, therefore, the answer " , (Wudaokou Bishengke Pizza Restaurant and KFC fast food Restaurant, and Liudaokou Guolin Restaurant)" is generated. The generated answer is sent to the mobile terminal of the user for display through the user interface 1. FIG. 11a shows an example illustrating the natural language based location query system performs a query…”).
	However, Feng does not explicitly disclose identifying a plurality of second candidate entity references of the first entity type;
two or more second resultant entity references, of the second entity type as in “determining, based on the comparing, two or more first resultant entity references, of the first entity type, and two or more second resultant entity references, of the second entity type”
at least two of the second resultant entity references as in “causing to be displayed, responsive to receiving the compositional query and as annotations on a map of a graphical user interface: at least two of the first resultant entity references, at least two of the second resultant entity references,” and
a user-adjustable graphical element that can be interacted with to adjust the distance criterion.
Tu discloses identifying, from a data graph based on the first compositional query, a plurality of second candidate entity references of the second entity type (Tu: Paragraph [0060], “When executing a "Select" menu on the screen of FIG. 6A…” Paragraph [0061], “…the user selects the "Find POI along Route" menu because he wants to fill-in the gas at a gas station on or close to the guided route 62 to the destination 63. In response, the navigation system displays a "Select Type" screen 66 as shown in FIG. 6C…Since the user wants to search a gas station in this case, he selects the POI type "Gas Stations" from the list. Then, the navigation system displays a "Select Initial Search Range" screen 67 such as shown in FIG. 6D” 
Paragraph [0062], “The list on the screen 67 of FIG. 6D typically includes several ranges of distance such as "within 2 miles", "2-5 miles", "5-10 miles", "10-20 miles", "20-30 miles" and the like. This list is used to specify an initial search range for searching POIs by the navigation system…”
Paragraph [0064], “When the user selects "Within 2 miles" in FIG. 6D, the navigation system searches the gas stations for each range along the calculated route 62 in a manner shown in FIG. 6E…”
WHERE “the second entity type” is broadly interpreted as “route” 
WHERE “a plurality of second candidate entity references of the second entity type” is broadly interpreted as “nodes” or “nodes data” of “route”),
WHERE “the first compositional query” is broadly interpreted as “for searching POIs by the navigation system” which indicates, it is the first compositional query for “the navigation system starts searching the POIs along the route for each distance range immediately after selecting the POI category,” in other words, when user inputs this particular query (“Find POI along Route”)  for the first time to specifically search particular POIs alone the route is “the first compositional query”),
two or more second resultant entity references, of the second entity type as in “determining, based on the comparing, two or more first resultant entity references, of the first entity type, and two or more second resultant entity references, of the second entity type” (Tu: paragraph [0004], “When a destination is set, the navigation system starts a route guidance function for setting a guided route from the start point to the destination. During the route guidance, the navigation system reads the nodes data from the data storage medium such as DVD and successively stores the nodes data of road segments constituting the guided route in a memory…”
Paragraph [0017], “…a navigation system which is capable of searching the names of points of interest (POIs) along the route to the destination based on predetermined distance ranges.” (e.g. “route” is formed by a plurality of “nodes”)
Paragraph [0060], “When executing a "Select" menu on the screen of FIG. 6A…” Paragraph [0061], “…the user selects the "Find POI along Route" menu because he wants to fill-in the gas at a gas station on or close to the guided route 62 to the destination 63. In response, the navigation system displays a "Select Type" screen 66 as shown in FIG. 6C. The screen 66 shows a list of POI categories such as "Education", "Emergency", "Entertainment", "Financial Services", "Gas Stations", "Government" and so on. Since the user wants to search a gas station in this case, he selects the POI type "Gas Stations" from the list. Then, the navigation system displays a "Select Initial Search Range" screen 67 such as shown in FIG. 6D” (where “”)
Paragraph [0062], “The list on the screen 67 of FIG. 6D typically includes several ranges of distance such as "within 2 miles", "2-5 miles", "5-10 miles", "10-20 miles", "20-30 miles" and the like. This list is used to specify an initial search range for searching POIs by the navigation system…”
WHERE “second entity type” is broadly interpreted as “route” 
WHERE “a plurality of second candidate entity references of the first entity type” is broadly interpreted as “nodes” or “nodes data” of “route”,
Paragraph [0022], “In the display method of the present invention, the process of defining the search area includes a process of defining a radius of a region circle and creating a plurality of region circles consecutively on the route, and the process step of listing the POI names includes a process of calculating the modified distance of each POI based on distances from two (first and second) reference points on the route in two consecutive region circles to the POI and distances from the user position to the two reference points.” 
WHERE “two or more first resultant entity references, of the first entity type” is broadly interpreted as “two (first and second) reference points on the route”
WHERE “the second entity type” is broadly interpreted as “route” 
WHERE “two or more second resultant entity references, of the second entity type” is broadly interpreted as “nodes” or “nodes data” of “route”),
at least two of the first resultant entity references as in “causing to be displayed, responsive to receiving the compositional query and as annotations on a map of a graphical user interface: at least two of the first resultant entity references, at least two of the second resultant entity references” (Tu: paragraph [0004], “When a destination is set, the navigation system starts a route guidance function for setting a guided route from the start point to the destination. During the route guidance, the navigation system reads the nodes data from the data storage medium such as DVD and successively stores the nodes data of road segments constituting the guided route in a memory…”
Paragraph [0030], “FIG. 2A is a schematic diagram showing an example of guided route to the destination with POIs along the route and FIGS. 2B-2C are schematic diagrams of display examples showing the POIs sorted by distance based on drive lengths to the POIs, and FIGS. 2D-2E are schematic diagrams of display examples showing the POIs sorted by distance based on actual view by the user.”
Paragraph [0060], “When executing a "Select" menu on the screen of FIG. 6A…” Paragraph [0061], “…the user selects the "Find POI along Route" menu because he wants to fill-in the gas at a gas station on or close to the guided route 62 to the destination 63. In response, the navigation system displays a "Select Type" screen 66 as shown in FIG. 6C. The screen 66 shows a list of POI categories such as "Education", "Emergency", "Entertainment", "Financial Services", "Gas Stations", "Government" and so on. Since the user wants to search a gas station in this case, he selects the POI type "Gas Stations" from the list. Then, the navigation system displays a "Select Initial Search Range" screen 67 such as shown in FIG. 6D” (where “”)
Paragraph [0062], “The list on the screen 67 of FIG. 6D typically includes several ranges of distance such as "within 2 miles", "2-5 miles", "5-10 miles", "10-20 miles", "20-30 miles" and the like. This list is used to specify an initial search range for searching POIs by the navigation system…”
WHERE “second entity type” is broadly interpreted as “route” 
WHERE “a plurality of second candidate entity references of the first entity type” is broadly interpreted as “nodes” or “nodes data” of “route”).
Additionally, Tu also discloses identifying, from a data graph based on the first compositional query, a plurality of first candidate entity reference of the first entity type (Tu: paragraph [0004], “When a destination is set, the navigation system starts a route guidance function for setting a guided route from the start point to the destination. During the route guidance, the navigation system reads the nodes data from the data storage medium such as DVD and successively stores the nodes data of road segments constituting the guided route in a memory…”
Paragraphs [0061]-[0064], “When the user selects "Within 2 miles" in FIG. 6D, the navigation system searches the gas stations for each range along the calculated route 62 in a manner shown in FIG. 6E. …”
WHERE “first entity type” is broadly interpreted as “POI type” or “POI categories” (e.g. “POI type "Gas Stations"”) and 
WHERE “a plurality of first candidate entity references” of “the first entity type” is broadly interpreted as “POIs” (e.g. “gas stations”),
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “NATURAL LANGUAGE BASED LOCATION QUERY SYSTEM, KEYWORD BASED LOCATION QUERY SYSTEM AND A NATURAL LANGUAGE AND KEYWORD BASED LOCATION QUERY SYSTEM” as taught by Feng by implementing “Display Method And Apparatus For Navigation System For Searching POI And Arranging Listing Order Of POI” as taught by Tu, because it would provide Feng’s method with the enhanced capability of “…searching the names of points of interest (POIs) along the route to the destination based on predetermined distance ranges.” (Tu: paragraph [0017]).
	However, Feng and Tu do not explicitly disclose a user-adjustable graphical element that can be interacted with to adjust the distance criterion.
	Bangalor discloses a user-adjustable graphical element that can be interacted with to adjust the distance criterion (Bangalor: paragraph [0052], “FIG. 6 illustrates a near-to widget 200. The system presents this type of widget during the course of a multi-modal dialog when, for example, a user asks to see restaurants near a certain location. Suppose the user says: "show restaurants near the Whitney Museum." The term "near" is relative--how near does the user mean? One mile, one block? In this case, the system can assume a default value but can also present a slider widget that helps the user to clarify the term "near." As shown in FIG. 6, the system shows the Whitney Museum 204 in the map 182 in the display 122 with a radius indicator 202. The widget 200 can include other helpful information like "search within 0.09 miles" and "range 0-0.18". This information corresponds to the shown radius indicator 202. The slider widget 200 enables the user to adjust up or down the radius 202 related to the term "near." As with the other widgets above, the user can manipulate the widget either via a stylus or touch-sensitive display 122, or via speaking such as "bigger radius" or "smaller radius" to refine the search area. Once the user refines the term "near" either using the widget or otherwise, the system removes the widget 200 to clean up the display screen 122.…”
WHERE “user-adjustable graphical element” is broadly interpreted as “a slider widget”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “NATURAL LANGUAGE BASED LOCATION QUERY SYSTEM, KEYWORD BASED LOCATION QUERY SYSTEM AND A NATURAL LANGUAGE AND KEYWORD BASED LOCATION QUERY SYSTEM” as taught by Feng by implementing “Context-sensitive Interface Widgets For Multi-modal Dialog Systems” as taught by Bangalor, because it would provide Feng’s modified method with the enhanced capability of “…The widget 200 can include other helpful information like "search within 0.09 miles" and "range 0-0.18". This information corresponds to the shown radius indicator 202. The slider widget 200 enables the user to adjust up or down the radius 202 related to the term "near."…” (Bangalor: paragraph [0052]) in order to “refine the search area” (Bangalor: paragraph [0052]).
For claim 2, Feng, Tu and Bangalor disclose the method of claim 1, wherein each of the respective attribute values comprise a location, and wherein the comparing comprises determining a corresponding distance between each of the plurality of first candidate entity references and each of the plurality of second candidate entity references (Feng: paragraph [0073], “The location database 3 includes detail data of all geographical entities in location services and it stores the spatial information and general information of the location services…all entities in a map. A point is described using a longitude and latitude.” paragraph [0076], “For example, "GISNear (Innovation Plaza, Bank, 500)" is to find the banks located less than 500 meters from Innovation Plaza.” paragraph [0131], “2) QueryNear(X, Y): There may be many optional entities near X, so we only provide the value of function GISNear(X,Y,500).”
paragraph [0135], “…FIG. 9a…The language matching unit 44 matches the query request of the user with the location query language base 22, so as to find the matched syntax "<NearNeighborQuery>=<CommonQuery2(<#>=[<! >])>", where <CommonQuery2>=[<?C1(geo-entity)>] <#>[<C2(geo-category|geo-entity)>][>!|!>] [<!!>], and generates the query action QueryNear (, ) (QueryNear(Tsinghua University, Restaurant)). The DB searching unit 46 receives the query action and searches the information associated with the query action in the location database directly or indirectly based on the query action. For example, the query result is ", , (Liudaokou Guolin Restaurant, Wudaokou Bishengke Pizza Restaurant and Wudaokou KFC fast food Restaurant)". The answer fusing and generating unit 47 fuses the search result, therefore, the answer " , (Wudaokou Bishengke Pizza Restaurant and KFC fast food Restaurant, and Liudaokou Guolin Restaurant)" is generated. The generated answer is sent to the mobile terminal of the user for display through the user interface 1. FIG. 11a shows an example illustrating the natural language based location query system performs a query…,”
WHERE “the respective attribute values comprise a location” is broadly interpreted as “using a longitude and latitude”
WHERE “determining a corresponding distance between each of the first candidate entity references and each of the second candidate entity references” is broadly interpreted as  “find the banks located less than 500 meters from Innovation Plaza.” which indicates distance between X and Y is determined).
Additionally, Tu also discloses the method of claim 1, wherein each of the respective attribute values comprise a location, and wherein the comparing comprises determining a corresponding distance between each of the first candidate entity references and each of the second candidate entity references  (Tu: paragraph [0004], “When a destination is set, the navigation system starts a route guidance function for setting a guided route from the start point to the destination. During the route guidance, the navigation system reads the nodes data from the data storage medium such as DVD and successively stores the nodes data of road segments constituting the guided route in a memory. In the actual traveling, the node series stored in the memory is searched for a portion of the guided route to be displayed in a map display area of the monitor screen, and the portion of the guided route is highlighted so as to be discriminable from other routes. When the vehicle is within a predetermined distance of an intersection it is approaching, a highlighted intersection diagram with an arrow indicating the direction to turn at the intersection is displayed to inform the user of the appropriate road or direction at the intersection.”
Paragraph [0017], “…a navigation system which is capable of searching the names of points of interest (POIs) along the route to the destination based on predetermined distance ranges.” (e.g. “route” is formed by a plurality of “nodes”)
Paragraph [0022], “In the display method of the present invention, the process of defining the search area includes a process of defining a radius of a region circle and creating a plurality of region circles consecutively on the route, and the process step of listing the POI names includes a process of calculating the modified distance of each POI based on distances from two (first and second) reference points on the route in two consecutive region circles to the POI and distances from the user position to the two reference points.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “NATURAL LANGUAGE BASED LOCATION QUERY SYSTEM, KEYWORD BASED LOCATION QUERY SYSTEM AND A NATURAL LANGUAGE AND KEYWORD BASED LOCATION QUERY SYSTEM” as taught by Feng by implementing “Display Method And Apparatus For Navigation System For Searching POI And Arranging Listing Order Of POI” as taught by Tu, because it would provide Feng’s method with the enhanced capability of “…searching the names of points of interest (POIs) along the route to the destination based on predetermined distance ranges.” (Tu: paragraph [0017]).
For claim 3, Feng, Tu and Bangalor disclose the method of claim 2, wherein determining the two or more first resultant entity references comprises determining the two or more first resultant first entity references based on the corresponding distances of the two or more first resultant entity references satisfying the distance criterion determined based on the distance relationship criterion (Feng: paragraph [0073], “The location database 3 includes detail data of all geographical entities in location services and it stores the spatial information and general information of the location services…all entities in a map. A point is described using a longitude and latitude.” paragraph [0076], “For example, "GISNear (Innovation Plaza, Bank, 500)" is to find the banks located less than 500 meters from Innovation Plaza.” paragraph [0131], “2) QueryNear(X, Y): There may be many optional entities near X, so we only provide the value of function GISNear(X,Y,500).”
paragraph [0135], “…FIG. 9a…The language matching unit 44 matches the query request of the user with the location query language base 22, so as to find the matched syntax "<NearNeighborQuery>=<CommonQuery2(<#>=[<! >])>", where <CommonQuery2>=[<?C1(geo-entity)>] <#>[<C2(geo-category|geo-entity)>][>!|!>] [<!!>], and generates the query action QueryNear (, ) (QueryNear(Tsinghua University, Restaurant)). The DB searching unit 46 receives the query action and searches the information associated with the query action in the location database directly or indirectly based on the query action. For example, the query result is ", , (Liudaokou Guolin Restaurant, Wudaokou Bishengke Pizza Restaurant and Wudaokou KFC fast food Restaurant)". The answer fusing and generating unit 47 fuses the search result, therefore, the answer " , (Wudaokou Bishengke Pizza Restaurant and KFC fast food Restaurant, and Liudaokou Guolin Restaurant)" is generated. The generated answer is sent to the mobile terminal of the user for display through the user interface 1. FIG. 11a shows an example illustrating the natural language based location query system performs a query…”).
Additionally, Tu also discloses the method of claim 2, wherein determining the two or more resultant first entity references comprises determining the two or more resultant first entity references based on the corresponding distances of the two or more resultant first entity references satisfying the distance criterion determined based on the distance relationship criterion (Tu: paragraph [0004], “When a destination is set, the navigation system starts a route guidance function for setting a guided route from the start point to the destination. During the route guidance, the navigation system reads the nodes data from the data storage medium such as DVD and successively stores the nodes data of road segments constituting the guided route in a memory. In the actual traveling, the node series stored in the memory is searched for a portion of the guided route to be displayed in a map display area of the monitor screen, and the portion of the guided route is highlighted so as to be discriminable from other routes. When the vehicle is within a predetermined distance of an intersection it is approaching, a highlighted intersection diagram with an arrow indicating the direction to turn at the intersection is displayed to inform the user of the appropriate road or direction at the intersection.”
Paragraph [0017], “…a navigation system which is capable of searching the names of points of interest (POIs) along the route to the destination based on predetermined distance ranges.” (e.g. “route” is formed by a plurality of “nodes”)
Paragraph [0022], “In the display method of the present invention, the process of defining the search area includes a process of defining a radius of a region circle and creating a plurality of region circles consecutively on the route, and the process step of listing the POI names includes a process of calculating the modified distance of each POI based on distances from two (first and second) reference points on the route in two consecutive region circles to the POI and distances from the user position to the two reference points.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “NATURAL LANGUAGE BASED LOCATION QUERY SYSTEM, KEYWORD BASED LOCATION QUERY SYSTEM AND A NATURAL LANGUAGE AND KEYWORD BASED LOCATION QUERY SYSTEM” as taught by Feng by implementing “Display Method And Apparatus For Navigation System For Searching POI And Arranging Listing Order Of POI” as taught by Tu, because it would provide Feng’s method with the enhanced capability of “…searching the names of points of interest (POIs) along the route to the destination based on predetermined distance ranges.” (Tu: paragraph [0017]).
For claim 4, Feng, Tu and Bangalor disclose the method of claim 1, wherein the distance relationship is an implicit term and further comprising determining the distance criterion based on the distance criterion being predefined for the implicit term (Feng: paragraph [0073], “The location database 3 includes detail data of all geographical entities in location services and it stores the spatial information and general information of the location services…all entities in a map. A point is described using a longitude and latitude.” paragraph [0076], “For example, "GISNear (Innovation Plaza, Bank, 500)" is to find the banks located less than 500 meters from Innovation Plaza.” paragraph [0131], “2) QueryNear(X, Y): There may be many optional entities near X, so we only provide the value of function GISNear(X,Y,500).”
paragraph [0135], “…FIG. 9a…the example of the natural language query request " " (please tell me if there is something to eat near Tsinghua) input by the user. When the natural language query analyzing means 401 receives the query request via the user interface, the parsing unit 41 parses the query request by the access unit accessing the location ontology base 21 and the location query language base: (request word) (unrecognized word) ) (adverb expressing near a place) () (verb expressing having something) (interrogative word related to "what") (category) (auxiliary word). Then, the fuzzy processing unit 42 performs adding of words or deleting of words process according to the query request being parsed. The request word "" (means please tell me) and the auxiliary word "" are deleted, and the word "" (university) is supplemented to the word "" (Tsinghua) to form the word "" (Tsinghua University) by the access unit accessing the entity table of the location ontology base, therefore, the query request is changed to "(entity) ) () (category)". The indirection processing unit 43 performs indirect analysis on the above result, and searches the category table in the location ontology base 21 by means of the access unit. Therefore, the synonymous word of the word "(means something to eat)" is "(restaurant)". Therefore, the query request " (entity) () ) (category)") is output to the language matching unit 44. The language matching unit 44 matches the query request of the user with the location query language base 22, so as to find the matched syntax "<NearNeighborQuery>=<CommonQuery2(<#>=[<! >])>", where <CommonQuery2>=[<?C1(geo-entity)>] <#>[<C2(geo-category|geo-entity)>][>!|!>] [<!!>], and generates the query action QueryNear (, ) (QueryNear(Tsinghua University, Restaurant))…,”
WHERE “the distance criterion being predefined for the implicit term” is broadly interpreted as “please tell me if there is something to eat near Tsinghua” and “located less than 500 meters”).
Additionally, Tu also discloses the method of claim 1, wherein the distance relationship is an implicit term and further comprising determining the distance criterion based on the distance criterion being predefined for the implicit term (Tu: paragraph [0004], “When a destination is set, the navigation system starts a route guidance function for setting a guided route from the start point to the destination. During the route guidance, the navigation system reads the nodes data from the data storage medium such as DVD and successively stores the nodes data of road segments constituting the guided route in a memory. In the actual traveling, the node series stored in the memory is searched for a portion of the guided route to be displayed in a map display area of the monitor screen, and the portion of the guided route is highlighted so as to be discriminable from other routes. When the vehicle is within a predetermined distance of an intersection it is approaching, a highlighted intersection diagram with an arrow indicating the direction to turn at the intersection is displayed to inform the user of the appropriate road or direction at the intersection.”
Paragraph [0017], “…a navigation system which is capable of searching the names of points of interest (POIs) along the route to the destination based on predetermined distance ranges.” (e.g. “route” is formed by a plurality of “nodes”)
Paragraph [0022], “In the display method of the present invention, the process of defining the search area includes a process of defining a radius of a region circle and creating a plurality of region circles consecutively on the route, and the process step of listing the POI names includes a process of calculating the modified distance of each POI based on distances from two (first and second) reference points on the route in two consecutive region circles to the POI and distances from the user position to the two reference points.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “NATURAL LANGUAGE BASED LOCATION QUERY SYSTEM, KEYWORD BASED LOCATION QUERY SYSTEM AND A NATURAL LANGUAGE AND KEYWORD BASED LOCATION QUERY SYSTEM” as taught by Feng by implementing “Display Method And Apparatus For Navigation System For Searching POI And Arranging Listing Order Of POI” as taught by Tu, because it would provide Feng’s method with the enhanced capability of “…searching the names of points of interest (POIs) along the route to the destination based on predetermined distance ranges.” (Tu: paragraph [0017]).
For claim 6, Feng, Tu and Bangalor disclose the method of claim 1, further comprising: in response to user interaction with the user-adjustable graphical element to broaden the distance criterion to a broadened distance criterion: causing to be added, as an additional annotation on the map of the graphical user interface, at least one additional of the first resultant entity references that satisfies the broadened distance criterion but that fails to satisfy the distance criterion (Bangalor: paragraph [0052], “FIG. 6 illustrates a near-to widget 200. The system presents this type of widget during the course of a multi-modal dialog when, for example, a user asks to see restaurants near a certain location. Suppose the user says: "show restaurants near the Whitney Museum." The term "near" is relative--how near does the user mean? One mile, one block? In this case, the system can assume a default value but can also present a slider widget that helps the user to clarify the term "near." As shown in FIG. 6, the system shows the Whitney Museum 204 in the map 182 in the display 122 with a radius indicator 202. The widget 200 can include other helpful information like "search within 0.09 miles" and "range 0-0.18". This information corresponds to the shown radius indicator 202. The slider widget 200 enables the user to adjust up or down the radius 202 related to the term "near." As with the other widgets above, the user can manipulate the widget either via a stylus or touch-sensitive display 122, or via speaking such as "bigger radius" or "smaller radius" to refine the search area. Once the user refines the term "near" either using the widget or otherwise, the system removes the widget 200 to clean up the display screen 122…” see Fig. 6, only showing results within the range (e.g. in the circle), which indicates results that are located at the outside of the range are removed). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “NATURAL LANGUAGE BASED LOCATION QUERY SYSTEM, KEYWORD BASED LOCATION QUERY SYSTEM AND A NATURAL LANGUAGE AND KEYWORD BASED LOCATION QUERY SYSTEM” as taught by Feng by implementing “Context-sensitive Interface Widgets For Multi-modal Dialog Systems” as taught by Bangalor, because it would provide Feng’s modified method with the enhanced capability of “…The widget 200 can include other helpful information like "search within 0.09 miles" and "range 0-0.18". This information corresponds to the shown radius indicator 202. The slider widget 200 enables the user to adjust up or down the radius 202 related to the term "near."…” (Bangalor: paragraph [0052]) in order to “refine the search area” (Bangalor: paragraph [0052]).
For claim 7, Feng, Tu and Bangalor disclose the method of claim 1, further comprising: in response to user interaction with the user-adjustable graphical element to narrow the distance criterion to a narrowed distance criterion causing to be removed, from the map of the graphical user interface, at least one of the two or more first resultant entity references that fails to satisfy the narrowed distance criterion (Bangalor: paragraph [0052], “FIG. 6 illustrates a near-to widget 200. The system presents this type of widget during the course of a multi-modal dialog when, for example, a user asks to see restaurants near a certain location. Suppose the user says: "show restaurants near the Whitney Museum." The term "near" is relative--how near does the user mean? One mile, one block? In this case, the system can assume a default value but can also present a slider widget that helps the user to clarify the term "near." As shown in FIG. 6, the system shows the Whitney Museum 204 in the map 182 in the display 122 with a radius indicator 202. The widget 200 can include other helpful information like "search within 0.09 miles" and "range 0-0.18". This information corresponds to the shown radius indicator 202. The slider widget 200 enables the user to adjust up or down the radius 202 related to the term "near." As with the other widgets above, the user can manipulate the widget either via a stylus or touch-sensitive display 122, or via speaking such as "bigger radius" or "smaller radius" to refine the search area. Once the user refines the term "near" either using the widget or otherwise, the system removes the widget 200 to clean up the display screen 122…” see Fig. 6, only showing results within the range (e.g. in the circle), which indicates results that are located at the outside of the range are removed). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “NATURAL LANGUAGE BASED LOCATION QUERY SYSTEM, KEYWORD BASED LOCATION QUERY SYSTEM AND A NATURAL LANGUAGE AND KEYWORD BASED LOCATION QUERY SYSTEM” as taught by Feng by implementing “Context-sensitive Interface Widgets For Multi-modal Dialog Systems” as taught by Bangalor, because it would provide Feng’s modified method with the enhanced capability of “…The widget 200 can include other helpful information like "search within 0.09 miles" and "range 0-0.18". This information corresponds to the shown radius indicator 202. The slider widget 200 enables the user to adjust up or down the radius 202 related to the term "near."…” (Bangalor: paragraph [0052]) in order to “refine the search area” (Bangalor: paragraph [0052]).
For claim 8, Feng, Tu and Bangalor disclose the method of claim 1, wherein the data graph comprises a knowledge graph (Feng: paragraph [0020], “The Location ontology base provides rich semantic knowledge about local information.” Paragraph [0021], “wherein the location ontology base comprising knowledge descriptions about the field of a location service” paragraph [0052], “FIG. 5b shows an example of a category table and an entity table in the location ontology base according to this invention” paragraph [0099], “FIG. 5f shows a schematic structure of a location concept space of the location ontology base according to this invention. The concept space is generated automatically according to the category table and the entity table. As FIG. 5f shows, the location concept space is composed by a set of concepts (include categories and entities), and the relations among the concepts. The arrows in FIG. 5f denote the relations between the starting point (concept) and the terminal point (concept).” WHERE “knowledge graph” is broadly interpreted as “provides rich semantic knowledge about local information” and “schematic structure of a location concept space of the location ontology base,” see graph in Fig. 5f, paragraph [0135], “…FIG. 9a…the example of the natural language query request " " (please tell me if there is something to eat near Tsinghua) input by the user. When the natural language query analyzing means 401 receives the query request via the user interface, the parsing unit 41 parses the query request by the access unit accessing the location ontology base 21 and the location query language base: (request word) (unrecognized word) ) (adverb expressing near a place) () (verb expressing having something) (interrogative word related to "what") (category) (auxiliary word). Then, the fuzzy processing unit 42 performs adding of words or deleting of words process according to the query request being parsed. The request word "" (means please tell me) and the auxiliary word "" are deleted, and the word "" (university) is supplemented to the word "" (Tsinghua) to form the word "" (Tsinghua University) by the access unit accessing the entity table of the location ontology base, therefore, the query request is changed to "(entity) ) () (category)"…”).
For claim 19, Feng, Tu and Bangalor disclose the method of claim 1, wherein the data graph includes a pre-generated table that is indexed by entity reference and entity type (Feng: paragraph [0052], “FIG. 5b shows an example of a category table and an entity table in the location ontology base according to this invention” paragraph [0135], “…FIG. 9a…the example of the natural language query request " " (please tell me if there is something to eat near Tsinghua) input by the user. When the natural language query analyzing means 401 receives the query request via the user interface, the parsing unit 41 parses the query request by the access unit accessing the location ontology base 21 and the location query language base: (request word) (unrecognized word) ) (adverb expressing near a place) () (verb expressing having something) (interrogative word related to "what") (category) (auxiliary word). Then, the fuzzy processing unit 42 performs adding of words or deleting of words process according to the query request being parsed. The request word "" (means please tell me) and the auxiliary word "" are deleted, and the word "" (university) is supplemented to the word "" (Tsinghua) to form the word "" (Tsinghua University) by the access unit accessing the entity table of the location ontology base, therefore, the query request is changed to "(entity) ) () (category)"…”
WHERE “pre-generated table” is broadly interpreted as “location ontology base” and “accessing the entity table of the location ontology base”).  
For claim 20-27, they are system claims having similar limitations as cited in claims 1-4, 6-8 and 19. Thus, claims 20-27 are also rejected under the same rationale as cited in the rejections of rejected claims 1-4, 6-8 and 19.
For claim 28-35-27, they are computer product claims having similar limitations as cited in claims 1-4, 6-8 and 19. Thus, claims 28-35-27 are also rejected under the same rationale as cited in the rejections of rejected claims 1-4, 6-8 and 19.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Primary Examiner, Art Unit 2169